Case 8:19-cv-02979-VMC-AEP Document 53 Filed 12/01/20 Page 1 of 4 PageID 340




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

   CATHERINE WEINSTOCK,

         Plaintiff,

    v.                                      Case No. 8:19-cv-2979-T-33AEP

   JASEN LADAIR HARVEY
   and CATHARINE M. HARVEY,

         Defendants.

   ______________________________/

                                      ORDER

         This matter is before the Court on consideration of

   United States Magistrate Judge Anthony E. Porcelli’s Report

   and Recommendation (Doc. # 52), filed on November 13, 2020.

   Judge     Porcelli     recommends        that    Plaintiff      Catherine

   Weinstock’s Second Motion for Default Judgment (Doc. # 50) be

   granted   as   to    the   fraud   claim    (Count   I   of   the   Amended

   Complaint), denied as to the request for punitive damages,

   and denied as to the negligence claim (Count II of the Amended

   Complaint).

         As of the date of this Order, no objections have been

   filed and the time for filing objections has lapsed. The Court

   accepts and adopts the Report and Recommendation and grants




                                        1
Case 8:19-cv-02979-VMC-AEP Document 53 Filed 12/01/20 Page 2 of 4 PageID 341




   in   part   Plaintiff     Weinstock’s        Second    Motion   for   Default

   Judgment.

   Discussion

         After conducting a careful and complete review of the

   findings and recommendations, a district judge may accept,

   reject      or   modify    the   magistrate           judge’s    report    and

   recommendation.      28     U.S.C.       §    636(b)(1);        Williams   v.

   Wainwright, 681 F.2d 732 (11th Cir. 1982). In the absence of

   specific objections, there is no requirement that a district

   judge review factual findings de novo, Garvey v. Vaughn, 993

   F.2d 776, 779 n.9 (11th Cir. 1993), and the court may accept,

   reject or modify, in whole or in part, the findings and

   recommendation. 28 U.S.C. § 636(b)(1)(C). The district judge

   reviews legal conclusions de novo, even in the absence of an

   objection. See Cooper-Houston v. S. Ry. Co., 37 F.3d 603, 604

   (11th Cir. 1994); Castro Bobadilla v. Reno, 826 F. Supp. 1428,

   1431-32 (S.D. Fla. 1993), aff’d, 28 F.3d 116 (11th Cir. 1994).

         After conducting a careful and complete review of the

   findings, conclusions and recommendations, and giving de novo

   review to matters of law, the Court accepts the factual

   findings and legal conclusions of the Magistrate Judge.




                                        2
Case 8:19-cv-02979-VMC-AEP Document 53 Filed 12/01/20 Page 3 of 4 PageID 342




         Accordingly, it is now

         ORDERED, ADJUDGED, and DECREED:

   (1)   The Report and Recommendation (Doc. # 52) is ACCEPTED

         and ADOPTED.

   (2)   Plaintiff     Catherine   Weinstock’s    Second   Motion    for

         Default Judgment (Doc. # 50) is GRANTED as to Count I of

         the Amended Complaint.

   (3)   The Clerk is directed to enter judgment in favor of

         Plaintiff Weinstock and against Defendants Jasen Harvey

         and Catharine Harvey      as to Count I of the Amended

         Complaint for compensatory damages in the amount of

         $93,435.30.

   (4)   Plaintiff Weinstock’s request for punitive damages is

         DENIED.

   (5)   Plaintiff Weinstock’s Second Motion for Default Judgment

         (Doc. # 50) is DENIED as to Count II of the Amended

         Complaint.

   (6)   Count II is DISMISSED WITHOUT PREJUDICE.

   (7)   Upon entry of judgment, the Clerk is directed to CLOSE

         THE CASE.




                                     3
Case 8:19-cv-02979-VMC-AEP Document 53 Filed 12/01/20 Page 4 of 4 PageID 343




         DONE and ORDERED in Chambers in Tampa, Florida, this 1st

   day of December, 2020.




                                     4
